Citation Nr: 1751836	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  10-30 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee posttraumatic arthritis.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee posttraumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to November 2008.  He also had a period of active duty for training from October 1986 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These matters were previously before the Board in April 2016 and April 2017, when they were remanded for additional development. 

The Veteran's representative was provided the opportunity to review the claims file.  In October 2017, the Veterans of Foreign Wars of the United States provided an Appellate Brief; however, it did not address the issues being addressed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the claims.

The April 2017 remand directed that the Veteran be provided a VA examination     to determine the nature and severity of his knee disabilities.  The Veteran was provided a VA examination in May 2017.  Nevertheless, additional clarification is warranted.

The May 2017 examination report indicates the Veteran had right and left knee range of motion from 0 to 130 degrees.  In addressing the effects of the Veteran's knee disability flare ups, the examiner stated that during flare ups the Veteran would likely have decreased range of motion.  She stated that it was possible, but difficult to speculate the exact degree of motion lost during a flare-up because the Veteran was not currently experiencing a flare up.  No estimated range of motion was provided.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals      for Veterans Claims (the Court) found that in addressing the functional loss of a disability during periods of flare-ups, it was insufficient for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based solely on the fact that the examination was not performed during a flare-up.  The Court explained that case law and VA guidelines require that examiners offer flare opinions based on estimates derived from information procured from relevant sources.  Accordingly, the examiner's opinion does not comply with the Court's holding in Sharp. 

Additionally, a July 2017 record indicates that the Veteran's right knee motion    was limited to 95 degrees and his left knee flexion was limited to 120 degrees, suggesting his knee disabilities have worsened since the last VA examination.  

In light of the Court's holding in Sharp and the evidence of worsening, the Veteran should be afforded another VA knee examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available updated VA treatment records dating since July 18, 2017. 
2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his knee disabilities.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.     If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected right and left knee disabilities.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion should be tested actively and passively and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should elicit from the Veteran a complete history of any flare-ups of his right and left knee disabilities. In so doing, the examiner should inquire
as to the frequency, duration, characteristics, severity,   and functional loss during periods of flare-ups.  The examiner should describe the additional loss, in degrees,   if possible.  

4.  After completing the above and any other development necessary, readjudicate the claims.  If the benefit sought on appeal remains denied, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




